Citation Nr: 0404249	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of status post pulmonary embolisms.

2.  Entitlement to a compensable evaluation for the status 
post thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from May 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  At present, this appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in February 2003.  A review of the SOC does 
not show that the appellant was notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claim.  Additionally, while the RO did issue a VCAA 
letter in May 2003, that VCAA letter provided incorrect 
information to the veteran.  That is, instead of discussing 
how the veteran could prevail in regards to compensable 
ratings for the disabilities at issue, the letter discussed 
how the veteran could prevail on a service connection claim.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, the record reflects that the veteran underwent 
a VA Pulmonary Examination in January 2003.  Upon completion 
of the examination, the doctor opined the following:

	. . . In my opinion, the veteran's 
current breathing problems, i.e., his 
shortness of breath, is not caused by the 
pulmonary embolism he had in 1978.  In my 
opinion, it is more related to his 
obesity and exacerbated by his coronary 
artery disease.

A cardiac examination was performed also in January 2003.  
The examiner, contrary to the doctor who performed the 
pulmonary exam, opined that the veteran's dyspnea represented 
an "end organ complication of his previous pulmonary 
embolism."  In essence, the claims folder contains two 
opinions that contradict one another.

As such, since the claim must be remanded for the foregoing 
VCAA notification reasoning, the appellant should undergo 
additional medical examinations in order to resolve the 
apparent contradictory opinions concerning the residuals of 
the pulmonary embolism.  See Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2003) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues of 
entitlement to compensable evaluations 
for disabilities of the lungs and left 
leg.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2001 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  Following completion of the above 
development the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an examination by a team of 
doctors - the doctors should be 
specialists in pulmonary and cardiac 
disabilities.  Send the claims folder to 
the examiners for review.  The examiners 
should be asked to indicate the claims 
folder was reviewed.  All necessary 
tests, including x-ray films if 
indicated, should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  

The examiners must express an opinion as 
to whether the veteran now suffers any 
lung disabilities and if he does, the 
examiners must also opine as to whether 
the disabilities are at least as likely 
as not related or secondary to the 
veteran's service-connected pulmonary 
embolism.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiners in their 
respective report.  The results proffered 
by the examiners must reference the 
complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



